Exhibit 10.4

EMPLOYMENT AGREEMENT

                 THIS EMPLOYMENT AGREEMENT

("Agreement") is made and entered into effective as of the 22nd day of May, 2002
(the "Effective Date"), by and between Steven A. Roseman ("Mr. Roseman") and Sun
Healthcare Group, Inc., a Delaware corporation ("Sun").



                 WHEREAS, Mr. Roseman has been appointed to serve as the
Executive Vice President, General Counsel and corporate Secretary (collectively
"EVP and General Counsel") of Sun

                 WHEREAS, Sun and Mr. Roseman desire to set forth the terms and
conditions of Mr. Roseman’ employment as Executive Vice President, General
Counsel and Secretary of Sun in an employment agreement, and Mr. Roseman is
willing to perform such services for Sun under the terms and conditions set
forth below;

                NOW, THEREFORE, in consideration of the above recitals and the
mutual covenants and agreements contained herein, Mr. Roseman and Sun agree as
follows:

Section 1:   Employment.

Sun agrees to employ Mr. Roseman and Mr. Roseman agrees to accept employment
with Sun, subject to the terms and conditions of this Agreement.



Section 2:   Duties and Responsibilities.

Mr. Roseman is employed as EVP and General Counsel. Mr. Roseman shall devote his
full employment time, efforts, skills and attention exclusively to advancing and
rendering profitable the business interests of Sun and its directly and
indirectly owned subsidiaries and their respective lines of business; provided,
however, that to the extent the following activities do not materially interfere
with his duties and responsibilities hereunder, Mr. Roseman may (i) engage in
charitable, civic and religious affairs and (ii) with the prior written consent
of the Chairman of the Board, serve as a member of the Board of Directors of
other companies. Mr. Roseman agrees to render his services to Sun as the Chief
Executive Officer of Sun (the "CEO") may reasonably direct consistent with Mr.
Roseman’s position as EVP and General Counsel. In addition, at the reasonable
request of the CEO, Mr. Roseman shall serve as a director or executive officer
of one or more of Sun’s direct or indirect subsidiaries without additional
compensation.



Section 3:   Compensation, Benefits and Related Matters.

          (a)   Annual Base Salary. Sun shall pay to Mr. Roseman a base salary
at an annual rate of $275,000 ("Base Salary"), such salary to be payable in
accordance with Sun’s customary payroll practices (but not less frequently than
monthly). The annual base salary will be reviewed at least annually for possible
merit increases and any increase in Mr. Roseman’ annual base salary rate shall
thereafter constitute "Base Salary" for purposes of this Agreement.

1

--------------------------------------------------------------------------------

          (b)   Cash Bonus/Incentive Compensation. In addition to the Base
Salary provided for in Section 3(a) above, Mr. Roseman shall be entitled to an
annual bonus for each fiscal year in which Sun achieves or exceeds consolidated
earnings before interest, taxes, depreciation and amortization ("EBITDA")
targets as follows:

                (1)   If EBITDA is equal to or greater than 100% of target but
less than 120% of target, Mr. Roseman shall receive an annual bonus equal to 50%
of Base Salary earned during such fiscal year.

                (2)   If EBITDA is equal to or greater than 120% of target but
less than 140% of target, Mr. Roseman shall receive an annual bonus equal to 75%
of Base Salary earned during such fiscal year.

                (3)   If EBITDA is equal to or greater than 140% of target, Mr.
Roseman shall receive an annual bonus equal to 100% of Base Salary earned during
such fiscal year.

                The EBITDA target for fiscal year 2002 is set forth in Sun’s
April 6, 2001 Five Year Business Plan (FY 02: $74.9 million). Bonus targets for
subsequent years shall be set by the Compensation Committee of the Board of
Directors of Sun, which may use as performance measurements, EBITDA, return on
capital, gross revenues or any combination of such factors. Such bonus shall be
payable at the same time as other annual bonuses are paid to senior management
personnel providing services to Sun. In order to have fully earned and to be
paid any such bonus, Mr. Roseman must be employed by Sun on the date of such
payment. It is intended that the bonus described in this Section 3(b) qualify as
"performance based compensation" under Section 162(m) of the Internal Revenue
Code, to the extent necessary to preserve the Company’s ability to deduct such
bonus. The maximum annual bonus that may be paid pursuant to this Section 3(b)
is $825,000.

          (c)   Equity Incentive. Mr. Roseman shall be entitled to the following
equity incentive as of the date his employment begins:

                (1)   A non-qualified stock option ("Stock Option") to purchase
22,500 shares of Common Stock of Sun at an exercise price per share equal to the
fair market value of the Common Stock. One-fourth of the shares of Common Stock
underlying the Stock Option will vest on the first anniversary of the Effective
Date of this Agreement (the "Initial Vesting Date"), and thereafter an
additional 25% of the shares of Common Stock underlying the Stock Option will
vest on each of the three subsequent anniversaries of the Initial Vesting Date
provided Mr. Roseman is employed by Sun, Sun or any other subsidiary of Sun on
each such date of vesting (except to the extent provided to the contrary in
Section 3(c)(2)). The Stock Option shall have a 7 year term.

2

--------------------------------------------------------------------------------

                (2)   If, during the Term, Mr. Roseman’ employment with Sun, Sun
or any other Subsidiary is terminated for any reason other than his death or
Disability (as defined in Section 5(e)), Good Cause (as defined in Section 5(a))
or his voluntary resignation without Good Reason (as defined in Section 5(c)),
then the unvested portion of his Stock Options will thereupon immediately be
vested.

          (d)   Retirement and Benefit Plans. During the Term, Mr. Roseman shall
be entitled to participate in all retirement plans, health benefit programs,
insurance programs and other similar employee welfare benefit arrangements
available generally to senior executive officers of Sun from time to time. Such
plans, programs and arrangements are subject to change during the Term at the
sole discretion of the Company.

          (e)   Paid Time Off. Mr. Roseman shall be entitled to paid time off,
in addition to holiday and sick time, of not less than 160 hours per year, in
accordance with Sun’s policy for paid time off for senior executive officers.

          (f)   Indemnification Liability/Insurance. Mr. Roseman shall be
entitled to indemnification by Sun to the fullest extent permitted by applicable
law and the charter and by laws of Sun. In addition, Sun shall maintain during
Mr. Roseman’s employment customary director’s and officers’ liability insurance
and Mr. Roseman shall be covered by such insurance.

          (g)   Taxes. All compensation payable to Mr. Roseman shall be subject
to withholding for all applicable federal, state and local income taxes,
occupational taxes, Social Security and similar mandatory withholdings.

Section 4:   Travel and Housing.

Sun will relocate the principal executive offices for Sun’s senior management
team, including Mr. Roseman, to Orange County, California. Such relocation shall
be completed within a reasonable time upon location of acceptable office space.
Reasonable out-of-pocket costs related to relocation of Mr. Roseman’s personal
residence from Denver, Colorado to Orange County, California, including, but not
limited to selling, buying, packing, moving and transitional storage costs will
be reimbursed to Mr. Roseman by Sun. Until such relocation is completed, Mr.
Roseman shall be entitled to reimbursement for reasonable travel and housing
expenses incurred by him in connection with his performance of services pursuant
to this Agreement in accordance with Sun’s normal reimbursement procedures.



Section 5:   Termination.

Sun may, at any time in its sole discretion, terminate Mr. Roseman as EVP and
General Counsel and from all other positions with Sun and its direct and
indirect subsidiaries; provided, however, that Sun shall provide Mr. Roseman
with at least five (5) business days prior written notice of such termination
and shall make the payments associated with such termination in accordance with
Section 6 of this Agreement.



3

--------------------------------------------------------------------------------

          (a)   Termination by Sun for "Good Cause." Sun may at any time, by
written notice to Mr. Roseman at least five (5) business days prior to the date
of termination specified in such notice and specifying the acts or omissions
believed to constitute Good Cause (as defined below), terminate Mr. Roseman as
EVP and General Counsel and from all other positions with Sun, and its direct
and indirect subsidiaries for Good Cause. Sun may relieve Mr. Roseman of his
duties and responsibilities pending a final determination of whether Good Cause
exists, and such action shall not constitute Good Reason (as defined below) for
purposes of this Agreement. Payment to Mr. Roseman upon a termination for Good
Cause is set forth in Section 6(a).

                 "Good Cause" for termination shall mean any one of the
following:

                 (1)   Any criminal conviction under the laws of the United
States or any state or other political subdivision thereof which, in the good
faith determination of the Compensation Committee of the Board of Directors of
Sun, renders Mr. Roseman unsuitable as EVP and General Counsel.

                (2)   Mr. Roseman’s continued failure to substantially perform
the duties reasonably requested by the CEO and commensurate with his position as
EVP and General Counsel (other than any such failure resulting from his
incapacity due to his physical or mental condition) after a written demand for
substantial performance is delivered to him by the CEO, which demand
specifically identifies the manner in which the CEO believes that he has not
substantially performed his duties, and which performance is not substantially
corrected by him within a mutually agreed upon period of time for performance of
such demand; and

                (3)   Any material workplace misconduct or willful failure to
comply with Sun’s general policies and procedures as they may exist from time to
time by Mr. Roseman which, in the good faith determination of the Compensation
Committee of the Board of Directors of Sun, renders Mr. Roseman unsuitable as
EVP and General Counsel.

          (b)   Termination by Sun without Good Cause. Sun may at any time, by
written notice to Mr. Roseman at least five (5) business days prior to date of
termination specified in such notice, terminate Mr. Roseman as EVP and General
Counsel and from all other positions with Sun and its direct and indirect
subsidiaries. If such termination is made by Sun other than by reason of Mr.
Roseman’s death or Disability (as defined in Section 5(e)) and Good Cause does
not exist, such termination shall be treated as a termination without Good Cause
and Mr. Roseman shall be entitled to payment in accordance with Section 6(b).

4

--------------------------------------------------------------------------------

          (c)   Termination by Mr. Roseman for Good Reason. Mr. Roseman may, at
any time at his option within sixty (60) days following an event or condition
that constitutes Good Reason (as defined below), resign for Good Reason as an
officer and employee and from all other positions with Sun, and its direct and
indirect subsidiaries by written notice to Sun at least thirty (30) days prior
to the date of termination specified in such notice; provided, however, that Sun
has not substantially corrected the event or condition that would constitute
Good Reason prior to the date of termination. Payment to Mr. Roseman upon a
termination for Good Reason is set forth in Section 6(b).

               (1)   Good Reason" shall mean the occurrence of any one of the
following events or conditions (but only if Mr. Roseman provides a notice of
resignation to Sun within sixty (60) days following such event or condition):

                     (a)   A meaningful and detrimental reduction, without
Mr. Roseman’s written consent, in the nature of his responsibilities or a
meaningful and detrimental change in his reporting responsibilities (including
being required to report to someone other than the CEO) or titles;

                    (b)   A reduction of compensation as set forth in Sections
3(a) - 3(c) (collectively the "Compensation"), a reduction of the benefits set
forth in Sections 3(d) - 3(f) (collectively, the "Benefits") (other than a
reduction of Benefits uniformly applicable to other members of senior
management), or failure by Sun to pay to Mr. Roseman any portion of the
Compensation or Benefits within seven (7) business days of the date such
compensation or other payments and benefits are due; or

                    (c)   (i)   Prior to the date on which the principal
executive offices for Sun’s senior management team is moved to Orange County,
California, a change in Mr. Roseman’s principal work location to a place other
than Albuquerque, New Mexico or Orange County, California;

                           (ii)  On and after the date on which the principal
executive offices for Sun’s senior management team is moved to Orange County,
California, a change in Mr. Roseman’ principal work location to a place other
than Orange County, California.

5

--------------------------------------------------------------------------------

         (d)   Voluntary Resignation. Mr. Roseman may, at any time at his option
with thirty (30) calendar days written notice to Sun, voluntarily resign without
Good Reason as EVP and General Counsel and from all other positions with Sun and
its direct and indirect subsidiaries. Payment to Mr. Roseman upon his voluntary
resignation without Good Reason is set forth in Section 6(a). Resignation from
Sun shall automatically constitute resignation from all positions of any
subsidiary.

          (e)   Death or Disability. Mr. Roseman’s employment under this
Agreement shall terminate automatically as of the date of Mr. Roseman’s death.
Sun may, at any time by written notice to Mr. Roseman at least five (5) business
days prior to the date of termination specified in such notice, terminate Mr.
Roseman as EVP and General Counsel and from all other positions with Sun and its
direct and indirect subsidiaries by reason of his Disability. "Disability" shall
mean any physical or mental condition or illness that prevents Mr. Roseman’ from
performing his duties hereunder in any material respect for a period of 120
substantially consecutive calendar days, as determined by a physician selected
by Sun and reasonably acceptable to Mr. Roseman or, if Mr. Roseman is
incapacitated, reasonably acceptable to the Director of Medicine or equivalent
senior physician at Hoag Hospital. Payment to Mr. Roseman upon his termination
by reason of his death or Disability is set forth in Section 6(a).

Section 6:   Payments Upon Termination.

          (a)   Payment Upon Termination for Good Cause, Resignation without
Good Reason, Death or Disability. In the event of termination of his employment
pursuant to Sections 5(a), 5(d) or 5(e), Mr. Roseman, or his estate where
applicable, shall be paid any earned but unpaid Base Salary through the date of
termination and any accrued and unused paid time off through the date of
termination. In addition, in the case of a termination of employment pursuant to
Sections 5(e), but not Sections 5(a) or 5(d), Mr. Roseman or his estate shall be
paid any accrued and unpaid bonus for any prior fiscal year and a pro rata
portion (determined by multiplying the bonus compensation he would have earned
had he been employed for the full year by a fraction the numerator of which
shall be the number of calendar days in the year in which his termination occurs
that precede such termination, and the denominator of which shall be the total
number of days in such year) of the bonus, if any, for the fiscal year in which
the termination occurs. Such bonus, if any, shall be payable at the same time as
other annual bonuses are paid to senior management personnel. Mr. Roseman shall
also receive his vested benefits in accordance with the terms of Sun’s
compensation and benefit plans, and his participation in such plans and all
other perquisites shall cease as of the date of termination, except to the
extent Mr. Roseman may elect to continue coverage as under any welfare benefit
plans as required by Part 6, Title I of the Employee Retirement Income Security
Act of 1974, as amended. Upon a termination under Section 5(a), 5(d) or 5(e),
Mr. Roseman shall not be entitled to any compensation or benefits under this
Agreement except as set forth in this Section 6(a).

6

--------------------------------------------------------------------------------

          (b)   Payment Upon Termination by Sun without Good Cause or by
Mr. Roseman for Good Reason. In the event of termination of employment pursuant
to Sections 5(b) or 5(c), Mr. Roseman shall be entitled to a lump sum severance
payment in the amount of one (1) year’s Base Salary or, in the event such
termination occurs on or within two years following the date of a Change in
Control, two (2) years’ Base Salary. Mr. Roseman shall also be entitled to (i)
any earned but unpaid Bonus pursuant to Section 3(b), (ii) an amount equal to
the annual bonus compensation which he would have earned for the year in which
his termination occurs (determined by using the bonus compensation earned by him
in the preceding year), and (iii) payment of any accrued paid time off pursuant
to Section 3(e) in accordance with Company policy. Notwithstanding the
foregoing, Mr. Roseman’ right to receive the severance payment hereunder shall
be conditioned upon his execution of a release in favor of Sun, which shall not
be inconsistent with the terms of this Agreement. Mr. Roseman’ participation in
any other retirement and benefit plans and perquisites shall cease as of the
date of termination, except Mr. Roseman and his eligible dependents (as
determined under Sun’s health plan) shall be entitled to continuing coverage
under Sun’s health plans on the same basis as active employees until the earlier
of (i) the first anniversary of the date of termination or (ii) the date of Mr.
Roseman or his eligible dependents become eligible to participate in a plan of a
successor employer. A termination of Mr. Roseman’ employment without Good Cause
(other than by reason of his death or Disability) within six (6) months
preceding a Change in Control shall be treated as if such termination occurred
on the date of such Change in Control if it is reasonably demonstrated that the
termination was at the request of the third party who has taken steps reasonably
calculated to effect such Change in Control or otherwise arose in connection
with or in anticipation of such Change in Control.

          (c)   "Change in Control." For purposes of this Section 6, a "Change
in Control" shall be deemed to have occurred if any of the following events
occurs:

                (1)   Any "person" or "group" (within the meaning of Sections
13(d) and 14(d)(2) of the Securities and Exchange Act of 1934, as amended (the
"1934 Act")), other than a trustee or other fiduciary holding securities under
an employee benefit plan of Sun (an "Acquiring Person"), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of more than 33 1/3% of the then outstanding voting stock of Sun;

7

--------------------------------------------------------------------------------

                (2)   A merger or consolidation of Sun with any other
corporation, other than a merger or consolidation which would result in the
voting securities of Sun outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 51% of the combined voting power of
the voting securities of Sun or surviving entity outstanding immediately after
such merger or consolidation;

                (3)   A sale or other disposition by Sun of all or substantially
all of Sun’s assets;

                (4)   During any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors and any new director (other than a director who is a representative or
nominee of an Acquiring Person) whose election by the Board of Directors or
nomination for election by Sun’s shareholders was approved by a vote of at least
a majority of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination was previously so
approved, no longer constitute a majority of the Board of Directors;

               provided, however, in no event shall any acquisition of
securities, a change in the composition of the Board of Directors or a merger or
other consolidation pursuant to a plan of reorganization under chapter 11 of the
Bankruptcy Code with respect to Sun ("Chapter 11 Plan"), or a liquidation under
the Bankruptcy Code constitute a Change in Control. In addition, notwithstanding
Sections 6(c)(1), 6(c)(2), 6(c)(3) and 6(c)(4), a Change in Control shall not be
deemed to have occurred in the event of a sale or conveyance in which Sun
continues as a holding company of an entity or entities that conduct the
business or businesses formerly conducted by Sun, or any transaction undertaken
for the purpose of reincorporating Sun under the laws of another jurisdiction,
if such transaction does not materially affect the beneficial ownership of Sun’s
capital stock. Mr. Roseman’ continued employment without objection following a
Change in Control shall not, by itself, constitute consent to or a waiver of
rights with respect to any circumstances constituting Good Reason hereunder. A
Change in Control shall not, by itself, constitute Good Reason hereunder.

8

--------------------------------------------------------------------------------

Section 7:   Additional Payments.

          (a)   Gross-Up Payments. Notwithstanding anything herein to the
contrary, if it is determined that any payment to Mr. Roseman pursuant to this
Agreement would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code or any interest or penalties with respect to such excise
tax (such excise tax, together with any interest or penalties thereon, is herein
referred to as an "Excise Tax"), then Mr. Roseman shall be entitled to an
additional payment (a "Gross-Up Payment") in an amount that will place Mr.
Roseman in the same after-tax economic position that he would have enjoyed if
the Excise Tax had not applied to the payment. The amount of the Gross-Up
Payment shall be determined by an accounting firm retained by Sun (the
"Accounting Firm") using such formulas as the Accounting Firm deems appropriate.
No Gross-Up Payment shall be payable hereunder if the Accounting Firm determines
that the payments are not subject to an Excise Tax.

          (b)   Determination of Gross-Up Payment. Subject to the provisions of
Section 7(c), all determinations required under this Section 7, including
whether a Gross-Up Payment is required, the amount of the payments constituting
parachute payments, and the amount of the Gross-Up Payment, shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
Sun and Mr. Roseman within fifteen business days of Mr. Roseman’ date of
termination or any other date reasonably requested by Sun or Mr. Roseman on
which a determination under Section 7 is necessary or advisable. Sun shall pay
to Mr. Roseman the initial Gross-Up Payment within five days of the receipt by
Mr. Roseman and Sun of the Accounting Firm’s determination. If the Accounting
Firm determines that no Excise Tax is payable by Mr. Roseman, Sun shall cause
the Accounting Firm to provide Mr. Roseman and Sun with an opinion that Sun has
substantial authority under the Internal Revenue Code and Regulations not to
report an Excise Tax on Mr. Roseman’ federal income tax return. Any
determination by the Accounting Firm shall be binding upon Mr. Roseman and Sun.
If the initial Gross-Up Payment is insufficient to cover the amount of the
Excise Tax that is ultimately determined to be owing by Mr. Roseman with respect
to any payment (hereinafter an "Underpayment"), Sun, after exhausting its
remedies under Section 7(c) below, shall promptly pay to Mr. Roseman an
additional Gross-Up Payment in respect of the Underpayment.

9

--------------------------------------------------------------------------------

         (c)   Procedures. Mr. Roseman shall notify Sun in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by Sun of a Gross-Up Payment. Such notice shall be given as soon as practicable
after Mr. Roseman knows of such claim and Mr. Roseman shall apprise Sun of the
nature of the claim and the date on which the claim is requested to be paid. Mr.
Roseman agrees not to pay the claim until the expiration of the thirty-day
period following the date on which Mr. Roseman notifies Sun, or such shorter
period ending on the date the taxes with respect to such claim are due (the
"Notice Period"). If Sun notifies Mr. Roseman in writing prior to the expiration
of the Notice Period that it desires to contest the claim, Mr. Roseman shall:
(i) give Sun any information reasonably requested by Sun relating to the claim;
(ii) take such action in connection with the claim as Sun may reasonably
request, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by Sun and reasonably
acceptable to Mr. Roseman; (iii) cooperate with Sun in good faith in contesting
the claim; and (iv) permit Sun to participate in any proceedings relating to the
claim. Mr. Roseman shall permit Sun to control all proceedings related to the
claim and, at its option, permit Sun to pursue or forgo any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim. If requested by Sun, Mr. Roseman agrees
either to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner and to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts as Sun shall determine; provided, however, that if Sun directs
Mr. Roseman to pay such claim and pursue a refund, Sun shall advance the amount
of such payment to Mr. Roseman on an after-tax and interest-free basis (the
"Advance"). Sun’s control of the contest related to the claim shall be limited
to the issues related to the Gross-Up Payment and Mr. Roseman shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or other taxing authority. If Sun does not notify Mr. Roseman in
writing prior to the end of the Notice Period of its desire to contest the
claim, Sun shall pay to Mr. Roseman an additional Gross-Up Payment in respect of
the excess parachute payments that are the subject of the claim, and Mr. Roseman
agrees to pay the amount of the Excise Tax that is the subject of the claim to
the applicable taxing authority in accordance with applicable law.

          (d)   Repayments. If, after receipt by Mr. Roseman of an Advance, Mr.
Roseman becomes entitled to a refund with respect to the claim to which such
Advance relates, Mr. Roseman shall pay Sun the amount of the refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after receipt by Mr. Roseman of an Advance, a determination is made that Mr.
Roseman shall not be entitled to any refund with respect to the claim and Sun
does not promptly notify Mr. Roseman of its intent to contest the denial of
refund, then the amount of the Advance shall not be required to be repaid by Mr.
Roseman and the amount thereof shall offset the amount of the additional
Gross-Up Payment then owing to Mr. Roseman.

          (e)   Further Assurances. Sun shall indemnify Mr. Roseman and hold him
harmless, on an after-tax basis, from any costs, expenses, penalties, fines,
interest or other liabilities ("Losses") incurred by Mr. Roseman with respect to
the exercise by Sun of any of its rights under Section 7, including, without
limitation, any Losses related to Sun’s decision to contest a claim or any
imputed income to him resulting from any Advance or action taken on Mr. Roseman’
behalf by Sun hereunder. Sun shall pay all legal fees and expenses incurred
under Section 7 and shall promptly reimburse Mr. Roseman for the reasonable
expenses incurred by him in connection with any actions taken by Sun or required
to be taken by Mr. Roseman hereunder. Sun shall also pay all of the fees and
expenses of the Accounting Firm, including, without limitation, the fees and
expenses related to the opinion referred to in Section 7(b).

10

--------------------------------------------------------------------------------

Section 8:   Protection of Sun’s Interests.

          (a)   Confidentiality. Mr. Roseman agrees that he will not at any
time, during or after the term of this Agreement, except in performance of his
obligations to Sun and its subsidiaries hereunder, or with the prior written
consent of the Board of Directors of Sun, directly or indirectly disclose to any
person or organization any secret or "Confidential Information" that Mr. Roseman
may learn or has learned by reason of his association with Sun. The term
"Confidential Information" means any information not previously disclosed to the
public or to the trade by Sun’s management with respect to Sun’s products,
services, business practices, facilities and methods, salary and benefit
information, trade secrets and other intellectual property, systems, procedures,
manuals, confidential reports, product price lists, pricing information,
customer lists, financial information (including revenues, costs or profits
associated with any of Sun’s products or lines of business), business plans,
prospects or opportunities.

          (b)   Exclusive Property. Mr. Roseman confirms that all Confidential
Information is and shall remain the exclusive property of Sun. All business
records, papers and documents kept or made by Mr. Roseman relating to the
business of Sun shall be and remain the property of Sun. Upon the termination of
Mr. Roseman’ employment for any reason or upon the request of Sun at any time,
Mr. Roseman shall promptly deliver to Sun, and shall not without the consent of
the Board of Directors of Sun, retain copies of, Confidential Information, or
any written materials not previously made available to the public, or records
and documents made by Mr. Roseman or coming into Mr. Roseman’ possession
concerning the business or affairs of Sun.

          (c)   Nonsolicitation. Mr. Roseman shall not, during his employment
under this Agreement, and for two (2) years following the termination of this
Agreement, for whatever reason or cause, in any manner induce, attempt to
induce, or assist others to induce, or attempt to induce, any employee, agent,
representative or other person associated with Sun or any customer, patient or
client of Sun to terminate his or her association or contract with Sun, nor in
any manner, directly or indirectly, interfere with the relationship between Sun
and any of such persons or entities.

11

--------------------------------------------------------------------------------

          (d)   Relief. Without intending to limit the remedies available to
Sun, Mr. Roseman acknowledges that a breach of any of the covenants in Section 8
may result in material irreparable injury to Sun for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, Sun shall
be entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Mr. Roseman from engaging in activities
prohibited by Section 8 or such other relief as may be required to specifically
enforce any of the covenants in Section 8.

Section 9:   Miscellaneous Provisions.

          (a)   Amendments, Waivers, Etc. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by both parties. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

          (b)   Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

          (c)   Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the matters covered
hereby and supersedes all prior agreements and understandings of the parties
with respect to the subject matter hereof. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement and this Agreement shall supersede all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
with respect to the subject matter hereof.

          (d)   Resolution of Disputes. Any disputes arising under or in
connection with this Agreement may, at the election of Mr. Roseman or Sun, be
resolved by binding arbitration, to be held in Orange County, California in
accordance with the rules and procedures of the American Arbitration
Association. If arbitration is elected, Mr. Roseman and Sun shall mutually
select the arbitrator. If Mr. Roseman and Sun cannot agree on the selection of
an arbitrator, each party shall select an arbitrator and the two arbitrators
shall select a third arbitrator who shall resolve the dispute. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Nothing herein shall limit the ability of Sun to obtain the injunctive
relief described in Section 8(d) pending final resolution of matters that are
sent to arbitration.

12

--------------------------------------------------------------------------------

          (e)   Attorneys’ Fees. Sun shall pay or reimburse Mr. Roseman on an
after-tax basis for all costs and expenses (including, without limitation, court
costs, costs of arbitration and reasonable legal fees and expenses which reflect
common practice with respect to the matters involved) incurred by Mr. Roseman as
a result of any claim, action or proceeding (i) contesting or otherwise relating
to the existence of Good Cause in the event of Mr. Roseman’ termination of
employment during the Term for Good Cause; (ii) enforcing any right, benefit or
obligation under this Agreement, or otherwise enforcing the terms of this
Agreement or any provision thereof; or (iii) asserting or otherwise relating to
the existence of Good Reason in the event of Mr. Roseman’ termination of
employment during the Term for Good Reason; provided, however that this
provision shall not apply if the relevant trier-of-fact determines that Mr.
Roseman’ claim or position was without reasonable foundation.

          (f)   Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

          (g)   Notice. For the purpose of this Agreement, notice, demands and
all other communication provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand delivery or
overnight courier or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed as follows or to other
addresses as each party may have furnished to the other:

13

--------------------------------------------------------------------------------

To Sun:

Attention: CEO & General Counsel
101 Sun Avenue N.E.
Albuquerque, New Mexico 87109

To Mr. Roseman:

Steven A. Roseman
11750 East Powers Avenue
Denver, Colorado 80111

 

                 IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

 

/s/                                                                                  ____________
STEVEN A. ROSEMAN                                            Date

SUN HEALTHCARE GROUP, INC

.
a Delaware corporation

By:
/s/                                                                            ____________
    Richard K. Matros,                                                   Date
    Chief Executive Officer and
    Chairman of the Board

 

 

 

14

--------------------------------------------------------------------------------